Citation Nr: 0308411	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  99-10 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) rating for 
conjunctivitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from September 1950 to 
September 1952.

This case comes before the Board of Veterans Affairs (Board) 
on appeal from a December 1998 decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs which denied an increased (compensable) rating for 
conjunctivitis.  In December 2001, the veteran appeared and 
testified in Washington, D.C., before C.W. Symanski, who is 
the member of the Board rendering the determination in this 
claim and was designated by the Chairman to conduct that 
hearing.  38 U.S.C.A. § 7102(b) (West 2002).  The case was 
before the Board in March 2002 at which time further 
development of the claim was conducted pursuant to 38 C.F.R. 
§ 19.9(a)(2).

The Board notes that, in a VA Form 646 filing dated June 
2000, the veteran's representative has argued for the 
reopening of previously denied claims for glaucoma and 
residuals of chorioretinal scar.  This representative also 
raised the issue of an increased rating for service connected 
chronic external otitis.  These claims are referred to the RO 
for appropriate action.


FINDINGS OF FACT

The veteran's service connected conjunctivitis is healed and 
absent current residuals.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
conjunctivitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 6018 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA) became 
effective during the pendency of this appeal.  Among other 
things, this law requires VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
and includes other notice and duty to assist provisions.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002).  VA has 
enacted regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).

The Court has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  

By means of a Statement of the Case (SOC) and Supplemental 
Statement of the Case (SSOC), the RO has notified the veteran 
of the Reasons and Bases for denying his claim, and the 
evidence obtained and reviewed in arriving at its decision.  
Following review of the claims folder, the Board contacted 
the veteran by letter dated August 9, 2002 to inform him of 
the evidence deemed necessary to substantiate his claim.  At 
that time, he was advised that VA would obtain his VA 
clinical records, and that VA would obtain his private 
clinical records if he completed and returned a VA Form 21-
4142 (Authorization and Consent to Release Information to the 
Department of Veterans Affairs).  He was further advised that 
he held the ultimate responsibility for submitting the 
evidence necessary to substantiate his claim.  On this 
record, the Board finds that the provisions of 38 U.S.C.A. 
§ 5103 have been satisfied.

The provisions of 38 U.S.C.A. § 5103A require VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Specifically, VA has an 
obligation to make continuing efforts to obtain records in 
the possession of a Federal department or agency until it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3) (West 2002).  In this case, the 
record includes the veteran's service medical records and his 
records of treatment from the New Orleans, Louisiana VA 
Medical Center covering the duration of the appeal period.  
The veteran has not indicated having filed a claim for 
disability benefits from the Social Security Administration 
nor has he referenced any additional evidence and/or 
information in the possession of a federal agency.  The 
Board, therefore, finds that the provisions of 38 U.S.C.A. 
§ 5103A(b)(3) have been satisfied.

VA also has an obligation to assist a claimant in obtaining 
non-federal records which the claimant adequately identifies 
to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) 
(West 2002).  In this case, the veteran has identified 
private clinical records from Dr. Grenier of the Ocshner 
Clinic as the only relevant private treatment records.  The 
Board has assisted the veteran in obtaining these records.  
There are no outstanding requests for pertinent records, and 
the Board finds that the provisions of 38 U.S.C.A. 
§ 5103A(b)(1) have been satisfied.

The provisions of 38 U.S.C.A. § 5103A(d) require VA to obtain 
medical examination or opinion if necessary to make a 
decision on the claim.  VA has provided the veteran with an 
eye examination and that examination report, dated December 
1998, is adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2002).  The evidence of record also includes extensive 
private and VA clinical records of the veteran's eye 
treatment during the appeal period.  There is also medical 
evidence of record that his current manifestations of eye 
disability are of non-service-connected origin.  On this 
record, the Board finds that there is sufficient evidence of 
record to make a decision on the claim, that the notice and 
duty to assist provisions of the VCAA have been satisfied, 
and that no reasonable possibility exists that any further 
assistance would aid the veteran in substantiating his claim.

The veteran claims entitlement to a compensable rating for 
service connected conjunctivitis.  Briefly summarized, he was 
noted to have conjunctivitis of the eyes on his September 
1952 separation examination.  At that time, an Ear, Nose and 
Throat (ENT) examination provided diagnoses of mild chronic 
blepharoconjunctivitis, and an old pigment scar of choroidal 
tear temporal to the right disc due to a blow in childhood.

The veteran filed his original service connection claim for 
"[e]ye trouble - poor vision - Sept. 1952."  His initial VA 
special eye examination in April 1953 noted his complaint of 
eye watering and burning with visual blurring when reading.  
He denied a history of wearing glasses, but noted being told 
of the need on his separation examination.  He also reported 
that he was "struck in OD (right eye) at the age of 9-10 
years" and being treated for burning of the eyes at Camp 
Chaffee.  On physical examination, his bulbar and tarsal 
conjunctiva of both eyes (OU) appeared edematous and inflamed 
with the exudate being purely serous.  His fundoscopic 
examination revealed a black pigmented, crescent-shaped scar 
between the macula and the disc of the right eye (OD).  He 
was given diagnoses of chronic, allergic conjunctivitis, 
hyperopia, and traumatic, healed choroidoretinitis of the 
right eye.

By means of a rating decision dated April 1953, the RO 
granted service connection for conjunctivitis of both eyes 
and assigned an initial 10 percent evaluation.  The RO denied 
service connection for "old pigmented crescent- shaped scar 
between disc and macula, O.D."  The RO also denied service 
connection for hyperopia as a constitutional or developmental 
abnormality.  The veteran was provided notice of this 
decision by letter dated April 30, 1953, but he did not 
appeal the decision within one year.  That decision is final.  
38 U.S.C. §§ 709, 722 (1952); 38 C.F.R. §§ 3.8, 3.330 (1953).

The record next reflects that the veteran underwent VA 
hospitalization in February 1954 due to complaint of episodic 
spot seeing in both eyes.  His external physical examination 
was "essentially negative."  His opthalmoscopic examination 
revealed a heavy, pigmented linear lesion approximately 1/4 of 
the disc wide and 2 disc long just lateral to the optic disc.  
After observation and consultation with the opthalmalogist, 
his lesion was diagnosed as an indirect rupture of the right 
eye choroid.

VA hospitalization for infectious hepatitis in September 1954 
noted that the veteran developed a severe conjunctivitis of 
the right eye with chemosis which was diagnosed as 
episcleritis by the eye doctor.  He was treated with 
cortisone ointment and Neosynephrine and was asymptomatic at 
the time of discharge.  His discharge diagnoses included 
anterior scleritis of unknown cause, and old indirect rupture 
of the right eye choroid.  VA general medical examination in 
April 1958 was only remarkable for chronic, moderate 
meibonitis of both eyes.  By means of a rating decision dated 
May 1958, the RO reduced the evaluation for conjunctivitis to 
a noncompensable rating, and determined that the meibomian 
cysts of both eye were developmental and/or congenital 
abnormalities.  The service connection claim was not appealed 
within one year, and became final.  38 U.S.C. §§ 709, 722 
(1952); 38 C.F.R. §§ 3.8, 3.330 (1958).  The Board upheld the 
RO's rating determination in a September 1958 decision.

Thereafter, the veteran's VA clinical records next reflect 
his treatment for tears discharge of the eyes in 1979.  An 
October 1991 letter from Christopher P. Grenier, M.D., noted 
that the veteran's diagnoses of chorio-retinal scar, angle 
recession glaucoma of right eye and visual disturbance were 
consistent with his claim of in-service concussive injury.  
He was being prescribed Betaxolol drops to treat the right 
eye glaucoma.  His left eye also showed some early evidence 
of glaucoma.  Clinical records of Dr. Grenier of the Ochsner 
Clinic document the veteran's treatment for the above-
mentioned conditions without any clinical findings of 
conjunctivitis.

In March 1992, the RO denied a claim for service connection 
for residuals of concussion and glaucoma, and declined to 
reopen the previously denied claim of service connection for 
retinal scar on the right eye.  The veteran was provided 
notice of this decision on March 30, 1992, but he did not 
initiate an appeal within one year.  That decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (1992).

The veteran filed his current claim on appeal by means of a 
VA Form 21-4138 filing received on October 24, 1997.  Medical 
evidence associated with the record includes a March 1997 
ophthalmology consultation at the Ochsner Clinic noting 
mucous in both eyes with slight redness and pressure of the 
right eye.  His impressions included chronic open angle 
glaucoma (COAG) and dry eyes.  His prescriptions included 
Pilocarpine, Timolol and Xalatan.  On VA eye examination 
dated December 1997, the veteran reported being prescribed 
Timoptic and Pilocarpine drops for glaucoma, but specifically 
denied complaint or treatment referable to the conjunctiva.  
His physical examination resulted in diagnoses of chronic 
glaucoma of both eyes and farsightedness, astigmatism 
presbyopia.  The examiner noted that "[c]onjunctivitis not 
present at this exam."

The veteran's VA and private clinical records from the 
Ochsner Clinic include a May 1998 VA refill of a prescription 
Xalatan eye drops to treat glaucoma.  Ophthalmology 
visitations in July and October 1998 include diagnoses of 
COAG of both eyes with the right likely secondary to trauma.  
In October 1998, his medication was switched to Alphagan 
secondary to irritation.  In April 1999, he underwent a bleb 
revision of the right eye due to bleb leak.  His medications 
include Latanoprost, Brimonidine Tartrate, Dorzolamide HCL 
and Metipranolol HCL drops for both eyes.  There is no record 
of treatment or clinical findings of conjunctivitis.

In a VA Form 9 filing received May 1999, the veteran asserted 
that his physicians thought that his service connected 
conjunctivitis may have caused his glaucoma.

By means of a rating decision dated June 1999, the RO denied 
service connection for glaucoma as secondary to service 
connected conjunctivitis.  The veteran was provided notice of 
that decision in June 1999, and the veteran filed a timely 
Notice of Disagreement(NOD) in March 2000.  The RO issued a 
Statement of the Case (SOC) on July 18, 2000, but the veteran 
did not file a timely substantive appeal.  That decision, 
therefore, is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.200, 20.202, 20.302(b) (2000).  

Thereafter, the veteran's VA and private clinical records 
document his complaint of visual blurriness and fogginess, 
tearing, redness, soreness and pain, particularly of the 
right eye.  He had a chelation of the right eye performed in 
January 2000, and an intraocular lens implant of the right 
eye performed in April 2000.  Shortly thereafter, he was 
treated for iritis of the right eye.  Thereafter, he 
continued to voice complaint of tearing and drying of the 
right eye with visual impairment.  There is no record of 
treatment or clinical findings of conjunctivitis.

In December 2001, the veteran appeared and testified before 
the undersigned to current eye treatment by Dr. Grenier of 
the Ochsner Clinic and VA.  His treatment had included laser 
surgery for glaucoma, and tearduct surgery of the right eye.  
He was currently prescribed artificial tears to alleviate eye 
pain.  He was legally blind in the right eye.  He argued that 
his conjunctivitis was interrelated with his glaucoma, and 
thought that his symptoms of vision loss, pain, itching and 
continuous running was of service connected origin.

The veteran's subsequent records from VA and the Ocshner 
Clinic do not reflect treatment or clinical findings of 
conjunctivitis.  By medical statement dated September 2002, 
Dr. Grenier indicated that the veteran continued to received 
treatment for loss of right eye vision due to old 
chorioretinal scar, glaucoma, chelation therapy for band 
keratopathy and ectopia with dry eye syndromes.  Dr. Grenier 
did not reference treatment for conjunctivitis. 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  The Board has 
considered all the evidence of record, but has reported only 
the most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA has defined competency of evidence as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

38 C.F.R. §3.159(a) (2002).

The severity of a disease of the eye is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.84a.  
At the outset, the Board notes that the veteran's eye 
conditions of glaucoma, choirodal scar of the right eye, 
hyperopia and meibonitis have been denied by final RO rating 
decisions, and are deemed of non-service connected origin.  
The veteran has been service connected for 
blepharoconjunctivitis noted upon his separation from 
service.  Blepharoconjunctivitis is defined as "inflammation 
of the eyelids and conjunctiva."  DORLANDS ILLUSTRATED 
MEDICAL DICTIONARY, 28TH Edition, p. 206 (1988).  VA special 
eye examination in April 1953 indicated that such disease was 
allergic in origin.  The veteran's currently assigned non-
compensable rating contemplates chronic healed 
conjunctivitis, other, without residuals.  38 C.F.R. § 4.84a, 
Diagnostic Code 6018 (2002).  The maximum 10 percent rating 
contemplates active conjunctivitis with active, objective 
symptoms.  Id.

The veteran argues that his symptoms of eye pain, tearing, 
soreness and redness are symptoms of service connected 
conjunctivitis.  VA eye examination in December 1997, 
however, found that conjunctivitis was not present.  The 
veteran's private and VA clinical records establish treatment 
for numerous eye conditions, to include glaucoma, post-
traumatic choirodal scar with history of childhood injury, 
band keratopathy, ectopia, presbyopia and meibomian cysts, 
which are of non-service connected origin.  These records do 
not reflect treatment or diagnosis of conjunctivitis.  The 
Board finds, therefore, that the preponderance of the 
evidence establishes that the veteran's conjunctivitis is 
healed and absent current residuals.  His claim for an 
increased (compensable) rating, therefore, must be denied.  
The benefit of the doubt rule is not for application.  
38 U.S.C.A. § 5107(b) (2002).

In a VA Form 646 filing dated June 2000, the veteran's 
representative argued that the veteran should be rated by 
analogy for residuals of trachomatous conjunctivitis under 
Diagnostic Code 6017.  This is a specific form of 
conjunctivitis, which affects the conjunctiva and cornea, 
caused by the bacterium Chlamydia trachomatis.  DORLANDS at 
1728.  As indicated above, VA special eye examination in 
April 1953 determined that the veteran's conjunctivitis was 
allergic in origin.  There is no medical evidence or opinion 
that the veteran's conjunctivitis is related to Chlamydia 
trachomatous nor diagnosis of active trachomatous 
conjunctivitis.  Therefore, the criteria of Diagnostic Code 
6017 are not for application.  In assigning the current 
rating, the Board has considered the veteran as competent to 
describe his overall eye symptoms, but he is not deemed 
competent to attribute such symptoms as service connected in 
origin.  See 38 C.F.R. § 3.159 (2002); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

ORDER

An increased (compensable) rating for conjunctivitis is 
denied.



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

